Citation Nr: 1822053	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral patellofemoral syndrome (bilateral knee disability).

2.  Entitlement to service connection for degenerative changes and degenerative disc disease of the lumbosacral spine with right lower extremity radiculopathy (back disability).

3.  Entitlement to service connection for depression, as secondary to his bilateral knee disability and back disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire




ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran initially requested a Travel Board hearing in connection with his claims, and was scheduled for a hearing on July 19, 2016.  According to the VA's internal claims tracking system, Veterans Appeals Control and Locator System (VACOLS), the Veteran did not show up for the hearing and did not request for it to be rescheduled.  As such, the Board considers the hearing request to be withdrawn.

In a September 2017 rating decision, the RO denied the Veteran's increased rating claim for bilateral hearing loss and tinnitus; and service connection claims for a bilateral hip condition, bilateral shoulder condition, neck condition, respiratory condition, bilateral Achilles tendonitis and bunions (also claimed as a bilateral foot condition), head injury, and migraine headaches.  In October 2017, the Veteran submitted a notice of disagreement (NOD) in relation to these claims.  When a NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing this claim.  Accordingly, the Board declines to exercise jurisdiction over the respective claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  
Finally, the Board notes that the Veteran's secondary service-connection claim for depression has been listed as a new and material evidence claim.  The Board finds that this was done in error by the RO, as the Veteran did not file a claim for a psychiatric issue prior to the one currently on appeal.  Therefore, the Board is considering the appeal for depression as correctly stated above.

FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is unrelated to service, and arthritis of the knees did not manifest within one year of separation from service. 

2.  The Veteran's back disability is unrelated to service, and arthritis of the lumbar spine did not manifest within one year of separation from service.

3.  Whether the Veteran's depression is secondary to his bilateral knee disability and back disability is moot as service connection has not been established for either disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for depression, secondary to bilateral knee disability or back disability, are not met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral knee disability and back disability

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Veteran is seeking service connection for a bilateral knee disability and a back disability.  The Veteran contends that he injured his knees and back during active duty, while climbing up and down ladders.

His service treatment records show complaints for bilateral knee pain and back pain.  In February 1977, the Veteran pulled a back muscle and was instructed to stop any heavy lifting.  In November 1978, the Veteran complained of left knee pain.  After examination, the physician diagnosed him with a calcium deposit of the left knee below the patella.  In September 1979, he sought treatment for right knee pain after jogging the night before.  The physician diagnosed him with muscle spasm, and found that there were no abnormalities of the knee.  In April 1980, the Veteran reported that he had slipped down a ladder.  The physician examined him and found two contusions from the medial to the scapula, and some pain on motion.  He was diagnosed with some mid-back contusions.  Finally, in July 1980, the Veteran complained of weakening knees while descending a ladder, resulting in him falling halfway to the deck below.  No knee related diagnosis was given after examination.

VA treatment records from October 1989 to June 2017 are consistent in the Veteran's complaints of and treatment for his bilateral knee and back pain.  In October 1989, the Veteran did not endorse knee or back pain, and on examination, his extremities were deemed unremarkable.  Other treatment records show that he denied any backache, joint pain, stiffness, joint swelling, or muscle weakness.  In a March 2009 neurological examination, the Veteran exhibited normal knee reflexes.

In May 2002, the Veteran had an Axis III diagnosis of episodic knee pain.  On examination, his back was found to have normal lordotic curve without scoliosis; not tender to palpation; and had normal range of motion. 

The Veteran was incarcerated at the North Carolina Department of Corrections for different periods of time.  He received medical treatment there.  Records from October 1997 to December 2005 show that the Veteran either denied any issue with his back or knees; and on examination, no issues were found with his back or knees.  One treatment record from January 2006 show complaints of low back pain, and the Veteran reported that his low back had ached for the past six to seven months due to the discomfort of the shoes given by the Department of Corrections.

In July 2009, VA treatment notes show the Veteran's complaints of back pain and his lower limbs.  He reported that he had been experiencing low back pain for five months, and that he wore back support while working in a warehouse.  He reported that his left knee had been hurting him for the past 20 years.  The physician diagnosed the Veteran with low back pain and left knee arthralgia.  

In December 2009, the Veteran complained that his left knee occasionally gave away and that Motrin was no longer providing effective pain relief.  An x-ray of his left knee was taken and showed mild medial degenerative changes.  The Veteran was diagnosed with degenerative joint disease of the left knee.

In a January 2009 range of motion (ROM) examination, the Veteran's cervical spine was found to be normal.  His lumbar spine forward flexion measured to more than 90 degrees without paravertebral muscle spasms or any noted pain.

February 2010 x-rays of the lumbosacral spine showed degenerative disc disease and spondylosis between the L4-S1.  X-rays of the right knee revealed osteophytic spurring of the patella and tibia tuberosity.
 
In May 2010, the Veteran reported bilateral knee pain and stiffness.  He reported being unable to work for eight hours a day as he used to in the past, and stated that he was sometimes unable to get out of bed due to the pain.  X-rays taken of his knees and back that month show results that are consistent with degenerative changes.

In July 2011, the Veteran was diagnosed with degenerative arthritis of the knees and back.

In February 2012, the Veteran was afforded a VA examination on his knees and back.  The Veteran endorsed flare-ups with increased activity, and relief after resting.  He told the examiner that flare-ups impact the function of his spine.  ROM testing of the spine showed flexion to 90 degrees with no evidence of painful motion; and extension to 20 degrees with painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and no additional ROM limitation following repetitive-use testing.  There was no functional loss or functional impairment of the spine; no localized tenderness or pain to palpation for joints and/or soft tissue; and no guarding or muscle spasms.  X-rays of the spine showed arthritis of the spine, and he was diagnosed with degenerative changes of the L4-5 lumbar spine and degenerative disc disease at L5-S1.  The examiner noted that although there was evidence of back pain during service, there was no mention of any back disorder on the Veteran's separation examination, and no evidence of any continuing back pain until 2010.  The examiner opined that the Veteran was only qualified for work of the labor variety, but was unable to do this due to his back problems; he could not lift, climb, bend, stoop, or walk for prolonged periods due to his degenerative back condition with pain.  On examination of the Veteran's knees, both knees exhibited normal ROM, and no functional loss or impairment.  Knee x-rays did not show arthritis, patellar subluxation, or any other significant diagnostic finding.  His knees did not have any functional impact on his ability to work.  The examiner noted that the Veteran had documented knee problems in service, and although the Veteran reported that the knee pain had continued since, there were no treatment records until 2010 and no diagnosed condition of the knee until 2010.

In an addendum opinion of the February 2012 VA examination, the examiner opined that the Veteran's bilateral patellofemoral syndrome was less likely as not first manifested by the treatment and complaints of the knees, which were most likely acute pain, in service because there was no chronic diagnosis given during service.  The Veteran never complained of any knee disabilities since 1979 until 2010.  Thus, no continuity was proven; and in the absence of chronicity and/or continuity documented, the examiner could not opine that the Veteran's current bilateral problem was related w/ the pain in service.

A November 2012 MRI scan of the left showed a small tear along the tibial articular surface and minimal degenerative changes along the medial patellar facet articular cartilage.  

In January 2013, the Veteran was diagnosed with degenerative and traumatic arthritis of the left knee, degenerative arthritis and disc disease of the LS spine. 

A VA treatment note from April 2014 included a musculoskeletal examination for his back and bilateral knee pain complaints.  ROM of the cervical spine was normal, showed decrease in forward flexion with some increased low back pain at the end of forward flexion.  ROM of both knees appeared normal.  The Veteran was diagnosed with chronic low back and lower extremity pain with multiple contributing factors including degenerative disc disease of the lumbar spine; and joint pain in multiple joints of the lower extremities, particularly in the left and right knee joints.  In June 2014, the Veteran complained of chronic right knee pain.  The physician noted that the ensuing examination was unremarkable and opined that the Veteran suffered from chronic left knee pain.

Here, the Board finds that the records reflect that the Veteran's bilateral knee disability and back disability have no nexus to the knee and back pains treated during service.  The February 2012 VA examiner's opinion was that the Veteran's diagnosed back disability was less as likely as not a continuation of the back condition the Veteran complained of during service.  Furthermore, no physician, whether from a VA treatment center or the North Carolina Department of Corrections, has opined that the Veteran's knee and back issues during service were chronic and have continued since separation.  The Veteran did not endorse or complain of knee or back pain on his separation examination, nor did he receive a diagnosis until 2009 for his left knee; 2010 for his back; and 2011 for both of his knees.  

To the extent that the Veteran asserts that his current bilateral knee disabilities and back disability are related to in-service injuries, these are conclusions that require medical expertise.  Here, the etiology of his knee diagnoses and back diagnosis fall outside the realm of common knowledge.  As a layperson, he has not demonstrated that he possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his claimed disabilities are related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Rather, the Board finds the VA examiner's opinions to be the most probative evidence of record on the Veteran's knee and back disabilities.  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and whether a relationship exists to service.  Here, the most probative medical opinion evidence shows that the Veteran does not have a bilateral knee disability or back disability related to service.

Furthermore, certain chronic disease including arthritis, may be presumed to have been incurred in or aggravated by service if it manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. § 1101, 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Here, the Veteran is not entitled to presumptive service connection as his arthritis did not manifest within a year of separation.  Rather, his left knee was diagnosed with degenerative joint disease in December 2009, and both his knees and back were diagnosed with degenerative arthritis in July 2011.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral knee and back disabilities. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Depression

The Veteran also has a claim for secondary service connection of depression due to his bilateral knee and back disabilities.  As the Veteran has only claimed his depression as secondary to his bilateral knee and back disabilities, the Board finds that the Veteran has limited his claim for service connection for depression to entitlement based solely on a theory of secondary service connection.  Therefore, the Board need only address that theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In the present case, however, as discussed above, service connection has not been established for the Veteran's bilateral knee disability or back disability.  Consequently, the question of whether service connection can be established as secondary to these conditions is moot as there is no service-connected disability upon which service connection can be founded.  The Board finds, therefore, that secondary service connection for depression must be denied as a matter of law.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached. 


ORDER

1.  Entitlement to service connection for bilateral knee disability is denied.

2.  Entitlement to service connection for a back disability is denied.

3.  Entitlement to service connection for depression, as due to his bilateral knee condition and back disability, is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


